EXHIBIT 23.2 PLS CPA, A Professional Corp. t 4#210 t SAN DIEGO t CALIFORNIA 92111 t t TELEPHONE (858)722-5953 t FAX (858) 761-0341t FAX (858) 433-2979 t E-MAIL changgpark@plscpas.comt October 2, 2012 To Whom It May Concern: We hereby consent to the use in this Registration Statement on FormS-11/A Amendment No. 9 of our report dated April 17, 2012 relating to the financial statements as of January 31, 2012 of HOMEOWNUSA, which appears in such Registration Statement. We also consent to the references to us under the headings “Experts” in such Registration Statement Very truly yours, /s/ PLS CPA PLS CPA, A Professional Corp. San Diego, CA 92111
